Opinion issued August 12, 2004



 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01326-CV
____________

IN RE HORACE MANN LLOYDS, Relator




Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM  OPINION
          Relator, Horace Mann Lloyds, has filed an unopposed motion to withdraw the
petition for writ of mandamus, in which he complained that Judge Reece Rondon
abused his discretion by (1) signing an “Order Appointing Receiver and Order of
Reference” on December 15, 2003, (2) erroneously characterizing a July 18, 2003
“default judgment” as a final judgment, and (3) not ruling on relator’s motion for new
trial.
 
          Relator explains in his motion to withdraw his petition that he and the real-party-in-interest, James Roberson, have settled all matters in controversy between
them and that the complaints against Judge Reece Rondon have become moot.  
           We grant relator’s motion to withdraw his petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.